 _In the Matter of LAKESUPERIOR LUMBER CORPORATIONandINTER-NATIONAL WOODWORKERS OF AMERICA, C. I.0.,LOCAL15Case No. 18-C-1160.-Decided August 21, 1946Mr. Stanley D. Kane,for the Board.Mr. John B. Bennett,of Ontonagon, Mich., for the respondent.Mr.-Harold.Arnold,of Ironwood, Mich., for the Union..Mr. Oscar Geltman,of counsel to the Board.DECISIONANDORDEROn November 19, 1945, Trial Examiner Charles E. Persons issuedhis Intermediate Report in the above-entitled proceeding, finding that-the respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the-Intermediate Report attached hereto.Thereafter, the respondentfiled exceptions to the Intermediate Report and a supporting brief ;the Union also filed a brief.Pursuant to notice and at the requestof the respondent, all parties were afforded an opportunity to presentoral argument at a hearing before the. Board on June 27, 1946, inWashington, D. C.The respondent appeared and waived argument;the Union did not appear.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudical error was committed.The rulings are hereby affirmed. The Board has considered theIntermediate Report, the exceptions and briefs, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, except as hereinafter modified.We agree with the Trial Examiner that the 1938 settlement agree-ment, set forth in the Intermediate Report, is not a bar, as a mattereither of law or of policy, to the instant proceedings.However, wedeem it unnecessary to predicate our concurrence on the Trial Exam-iner's finding that the respondent unlawfully restricted the union-activity of John Haney on company property during non-working70 N. L. R. B., No 20.178 'LAKE SUPERIOR-LUMBERCORPORATION179hours and thereby breachedthe agreement,'because we find, as didthe Trial Examiner, that the pertinent provisions of the settlement-,agreement are nolonger effective.Thus, the agreement expresslystates that the provisions relatingto access of union organizers tocompany property were to become inoperative when-"the matter shallhave been determinedby decision of the Supreme Court of the United,States." In our opinion, theRepublic Aviation CorporationandLeTourneau Companycases, decided by the Supreme Court on April23, 1945,2 satisfied the conditional terminal date of the settlementagreement.clearly established applicablelaw as to a union'sright ofaccess toan employer's premises, and in so doing expressly stated,inter alia,that in a lumber camp, like the respondents, where the employees liveas wellaswork, "Union organization must proceed upon the em-ployer's premises or be seriously handicapped." 3ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Lake Superior Lumber Cor-poration, Ontonagon, Michigan, and its officers, agents, successors,and assigns shall :1.Cease and desist from in any manner interfering with, restrain-ing, or coercing- its employees in the exercise of the right toself-organization, to form labor organizations, or to join or assistInternationalWoodworkers of America, C. I. 0., Local 15, or anyother labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities forthe purposes of collective bargaining, or other mutual aid or protec-tion, as guaranteed in Section 7 of the National Labor Relations Act,by prohibiting its employees from engaging in union activity in bunk-houses during their non-working time and by denying union repro-sentatives reasonable access to its camps and bunkhouses.1We agree with the Trial Examiner's finding that the restrictions imposed upon Haneywere violative of Section 8 (1) of the Act In excepting to this finding,the respondentcontends that the issue is not within the scope of the complaintWe find no merit in thisexceptionThe record shows that the issue was fully litigated at the hearing, and noshowing was made that the respondent was in any way prejudiced in the presentation ofits defense.Indeed,the respondent conceded that it prevented Haney from soliciting inthe bunkhouse,during non-working time,as found by the Trial Examiner,but sought tojustify its action under an established rule prohibiting all forms of solicitation in thebunkhouses.We, like theTrial Examiner,find this rule illegal insofar as it is applicableto union activity during non-working hours.2 324 U. S. 793.3 This does not mean, however,that an employer may not establish reasonable rulesand regulations governing the use of its premises,and we agree with the Trial Examinerthat the respondent's 8 p in. "light out" rule is one such reasonable regulation.712344-47-vol 70-13 180DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action, which the' Board findswill effectuate the policies of the Act :(a)Rescind immediately its rules restricting the right of itsemployees to engage in union activity on company property duringtheir free time, or to have any person call upon them at its campsduring their free time for the purpose of consulting, advising, meeting,or assisting its employees in regard to'their right under the Act to self-organization, to form, join, or assist labor organizations, to bargaincollectively through representatives of their own choosing, and toengage in other concerted activities for the purpose of collectivebargaining or other mutual aid or production;-(b)Subject to lawful and reasonable conditions, admit representa-tives of labor organizations to its camps and bunkhouses for the pur-pose of consulting, advising, meeting, or assisting, its employees, orany of them, in regard to their right under the Act to self-organization,to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection;(c)Post immediately at its plant and camps near Ontonagon,Michigan, copies of the notice attached hereto marked Appendix A.Copies of said notice, to be furnished by the Regional Director ofthe Eighteenth Region, shall, after being duly signed by the respond-ent's representative, be posted by the respondent immediately uponreceipt thereof, and maintained by it for sixty (60) consecutive daysthereafter, in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be takenby the respondent to insure that said notices are not altered, defaced,or covered by any other material;(d)Notify the Regional Director for the Eighteenth Region inwriting, within ten (10), days from the date of this Order, what stepsthe respondent has taken to comply herewith.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Order.APPENDIX ANOTICE To ALL EMPLOYEESPursuant to a,Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise 'of their right to self-organization,to form labor organizations, to join or assist International Wood-'workers of America, C. I. 0., Local 15, or any other labor organ- ILAKE SUPERIOR LUMBER - CORPORATION181ization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the pur-poses of collective bargaining or other mutual aid or protection,by prohibiting our employees from engaging in union activity incamp bunkhouses and by denying union representatives reasonableaccess to our camps and bunkhouses.All our employees are freeto become or remain members of this union, or any other labororganization.EVEHEREBY RESCIND our rules restricting the right of ourem-ployees to engage in union activity on company property during,heir free time, or to have any person call upon them at our campsluring their free time for the purpose of consulting, advising,neeting, or assisting our employees in regard to their right under,he Act to self-organization, to form, join, or assist labor organizations, to bargain collectively through representatives of theirown choosing, and to engage in other concerted activities for thepurpose of collective bargaining, or other mutual aid or pro--^ection.WE WILL, subject to lawful and reasonable conditions, admitrepresentatives of labor organizations to our camps and bunk-houses for the purpose of consulting, advising, meeting, or assist-ing, our employees, or any of them, in regard to their right underthe Act to self-organization, to form, join, or assist labor organi-zations, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the pur-pose of collective bargaining, or other mutual aid or protection..LAKE SUPERIOR LUMBER CORPORATION,By-------------------- --------------------(Representative)(Title)Dated ------------------------------------This notice must remain posted for 60 days from the date hereof,.and must not be altered, defaced, or covered by any,other material.INTERMEDIATE REPORTStanley D. Kane, Esq.,for the Board.John B. Bennett,Esq., of Ontonagon, Mich, for the respondent.Harold Arnold, Esq.,of Ironwood, Mich., for the Union.STATEMENT OF THE CASEUpon a charge duly filed on August 25, 1945, by International Woodworkers-of America, C. I. 0., Local 15, herein called the Union, the National LaborRelations Board, herein called the Board, by the Regional Director for the,Eighteenth Region (Minneapolis, Minnesota), issued its complaint dated Sep-tember 18, 1945, against the Lake Superior Lumber Corporation, herein called! 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe respondent,alleging that,the respondent had engaged in and was engagingin unfair labor practices affecting commerce within the meaning of Section 8(1) and Section 2 (6) and (7) of the National Labor Relations Act, 49 Stat.449, herein called the Act. Copies of the complaint and notice of hearingthereon were duly served upon the respondent and the Union.With respect to the unfair labor practices the complaint, as amended at thehearing, alleges in substance that the respondent, by its officers, agents, andemployees did on or about October 3, 1938, "promulgate rules prohibiting entryto and presence at the Camps, which are its property, of representatives of theUnion, except on unreasonable and restrictive terms and conditions, and hasever since enforced, and does now enforce, said rules, and has ever sincedenied,and does now deny, access, to the Camps of representatives of theUnion for the purpose of frustrating and preventing self-organization of itsemployees ; did, on or about August 2, 1945, eject and evict 'from one of theCamps Melvin Hagstrom, secretary-treasurer of the Union and did therebyprevent his conferring and meeting with members of the Union and otheremployees and engaging in union activities with them ; did, on or about August24, 1945, eject and evict Melvin Hagstrom and Harold E. Arnold, president ofthe Union, from one of the Camps and did thereby prevent their conferringand meeting with members of the Union and other employees at the Campsand engaging, in union activities with them, and did thereby prevent and'dissuade its employees at the Camps from engaging in union activities or otherconcerted activity for the purpose of collective bargaining or other mutual aidor protection."The complaint alleges that by these acts the respondent hasinterfered with, restrained, and coerced its employees in the exercise of, rightsguaranteed in Section 7 of the Act.On or about September 26, 1945, the respondent -filed its answer in which itadmits the allegations of the complaint as to its corporate organization, thenature of its business, and that it is engaged in commerce within the meaningof the Act.However, the answer denies that the respondent has engaged inany unfair labor practices and contends that the complaint should be dis-missed because,tinter, alia,the charges upon which the complaint is based "seeksan unfair and unreasonable use of respondent's private property" and thatsuch use amounts to "confiscation and expropriation thereof in derogation" ofrespondent's property rights under Article V of the Constitution of the UnitedStates and the due process clause thereof.Further, the answer contends thatboth the Union and the Board are bound by the provisions of an agreement'entered into on September 14, 1938.The answer states affirmatively that therespondent "has at all times given the Union, its officers and agents, reason-able access to its camps and private property ; that it has given the Union,its officers and agents, greater access and use of its private property andcamps than it has to any other person, firm or organization, except its ownemployees;that it has constructed at its own expense, in accordance with itsagreement with the Union, Recreation Halls where union officials have freelymet andassociated with respondent's employees ; that the Union is not entitledto any use of Respondent's property except upon reasonable terms and condi-tions; that Respondent has been exceedingly fair and liberal in such termsand conditions and has been and still is willing to further liberalize the condi-tions upon which the Union and its agents may use the Recreation Halls situ-ated on Respondent's private property for the further convenience and benefitof said Union and in the interest of peace and harmony ; but it cannot and willnot voluntarily submit to the complete and unrestricted use expropriation ofits property demanded by said Union." LAKE SUPERIOR LUMBER CORPORATION183Furthermore, Respondent alleges that its agreements with the Union, re-ferred to above, "are valid, binding and in full force and effect; that Re-spondent has abided by all of its provisions ; that the Union has abided bythe terms of said Agreements for more than six (0) consecutive years follow-ing their execution and approval by the [Board] ; that its [the Union's] pres-ent attempt to repudiate said Agreements is wrongful, ineffective and nuga-tory."'Pursuant to notice, a hearing was held at Ontonagon, Michigan, on Octoberdesignated by the Chief Trial Examiner.The Board and the respondent wererepresented by counsel and the Union by one of its officials.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduce evidencewas afforded all parties.At the close of the hearing the Board moved to con-form the pleadings to the proof as to technical and formal matters. This mo-tion was granted without objection.The respondent moved that the complaintbe dismissed for reasons set forth in its answer. This motion was taken un-der advisement and is now denied, to the extent indicated by the findings, con-clusions, and recommendations set forth in this Intermediate Report.At theconclusion of the presentation of testimony, the Board and the respondentargued orally before the undersigned.The parties were duly advised thatthey had the privilege of presenting briefs for the consideration of the TrialExaminer.Briefs have been received from the Board, the respondent, andthe Union.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGSOF FACT1.THE BUSINESS OF 11HERESPONDENT 1The Lake Superior Lumber Corporation was incorporated in 1934 under thelaws of the State of Michigan 3 and has its principal office and plant at Ontona-gon, Michigan. It operates two lumber camps in the vicinity of that city whereit produces hardwood and hemlock logs and lumber.During the calendar year1944, repair and operating parts, provisions for employees, feed for horses,gasoline and coal valued in excess of $150,000 were purchased outside theState of Michigan and shipped in interstate commerce to the respondent's plantand camps.During the same period large quantities of products from the re-spondent's plant and camps were shipped in interstate commerce to users inStates other than the State of Michigan. The respondent admits that it isengaged in commerce within the meaning of the Act.IITHE ORGANIZATION INVOLVEDInternationalWoodworkers of America and its Local 15 are labor organiza-tions affiliated with the Congress of Industrial Organizations which admit tomembership employees of the respondent.1Numerous other averments in the respondent's answer, chiefly alleging proceduraldefects, have been considered by the undersigned and found without merit.2These findings are based on a stipulation between the parties madea part of therecord, on allegations in the complaint admitted by the respondentin its answer and ontestimony which is uncontroverted8The Corporation was first incorporated as the Northern Logging Company.Its presentname was adopted in 1936. '184DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. Interference,restraint,and coercion1.The camps and the employeesThis proceeding is primarily concerned with the woodsmen employed inrespondent's two lumbering camps.These are temporary installations at con-venient locations in its timber tract.After the immediately accessible areahas beenworked over the camp buildings are either moved, torn down, orabandoned'The respondent's camps are planned to house approximately 80woodsmen.Each camp has 3 or 4 bunkhouses, a combined kitchen and messhall,with quarters for the kitchen force, buildings for ice, meat and rootstorage, a washhouse with provision for bathing, toilet and laundry facilities,an office which houses the foreman, camp clerk, and scaler, tractor sheds, a.barn for ,the horses with a shack for the barn boss nearby, a shop, warehouse,pump house, and a recreation hall.Because of the conflicting contentions ofthe parties the arrangements of the bunkhouses have special significance.Thesebuildings house from 32 to 40 menThere-are no interior partitions.The mensleep in double decked cots arranged in two rows along either side of the bunk-house.The only additional furnishings consist of benches at the foot of thecots.The respondent has maintained strict rules forbidding salesmen or othervisitors transacting business in the bunkhouses. It has regularly enforced a"lights out at 8: 00 p. m." rule.The recreation halls were added to the campsin 1938 primarily to furnish facilities for the visits of union representatives andthe transaction of their business with the employees. Such provision was a partof the settlement agreement reached at that time.The camp buildings are situ-ated on land controlled by the respondent.Access is over the respondent's log-ging railroads or by roads connecting with the main highways built as aids tothe logging operations.The woodsmen work a 6-day week with hours in the woods from 7: 00 a in. to4:00 p. m. They customarily spend all their time, including Sundays, in thecamps.W. T. Gorman, respondent's president and general manager, gavecredited testimony that, except for "probably ten or twelve" men having homesin town who went back and forth each day, the men spent the full weekin camp.The employees do not receive their meals and lodging as a part of their remu-neration.On each pay day deductions are made on the basis of a daily chargefor these items.Lodging, because of provisions in the' tax laws, is separately_accounted for.5Gorman also gave testimony, credited by the undersigned, showing a veryheavy rate of turn-over among the employees In the 6 months ending August 25,1945, the average length of service of an employee in the woods was 916 weeks.The average number of employees in this period was 163 while the total of nameson the pay roll was 562.This is a turn-over rate of nearly 345 percent.Of thetotal number of employees, 100 worked a 2 weeks' pay period or less. Of 198employed at the beginning of the 6 months' period, only 37 were still on the payI oll at its close.Gorman explained that some part of this turn-over was due towar conditions.The draft took away many young men who were steadier in.employment than the older woodsmen, while the ease with which new employmentwas secured caused employees to quit freely.The attraction of high wages andpremium pay for overtime in war plants lured others away.The frequency of change in location is indicated by the fact that in 1938camps 6 and7 were in use. At the time of the hearing the camp numbers had risen to 17 and 18.These findings are based on uncontroverted testimony by Gorman credited by theundersigned. LAKE SUPERIOR LUMBER CORPORATION185At the time of the hearing the respondent's camps were 17 or 18 miles fromOntonagon, the nearest city.Camp 14 had been recently dismantled and theemployees moved to a new location-camp 18. This proceeding is more im-mediately concerned.with happenings at'camps 14 and 17.The camps and the operations of the woodsmen are under the supervision of thecamp foreman.He takes orders from the woods superintendent who in turnreceives instructions from respondent's president and general manager,W. T.Gorman.The camp foremen have authority to discharge and discipline thewoodsmen.Before the advent of wartime controls the foremen made recom-mendations as to increases in pay.This official, however, has never controlledWrings which are made at respondent's central office.The record clearly showsthat the camp foremen are officials for whose acts and utterances the respondentis responsible.The undersigned so finds.2.Proceedings and settlement in 1938On August 12, 1937, the Union filed charges against the respondent.- There-after,with the participation of the Board's agents attached to its TwelfthRegional office, the Union and the respondent met for a series of conferences.`On September 14, 1938, the Union, by its financial secretary, Herbert Norris,and the respondent by its then vice-president, W. T. Gorman, executed a stipu-lation.This instrument, with other requirements not material here, providedthat the respondent would not interfere with, restrain, or coerce its camp em-ployees in the exercise of their rights guaranteed by the Act. It was providedthat "until the matter shall have been determined by decision of the SupremeCourt of the United States" the respondent would grant permission to the or-ganizersof the Union, or any other legal labor organizaton, "to visit theirmembers and other employees on the camp sites . . . upon conditions to beposted by the [respondent] in.conspicuous places for the advice and regulationof such organizers in making such visits." It was further provided that on theconsummation of the agreement the Union would "withdraw. all charges ofunfairlabor practices heretofore filed with [the Board] and will not file anyfurther or additional charges against the Corporation, alleging any unfair laborpractice or discrimination against its members for any and all actions of theCorporation up to and including the date of this stipulation."The respondentagreed to post notices for 90 days in the usual form notifying its employees thatitwould comply with the provisions of the Act.8The conditions under which union representatives would be permitted to visitthe respondent's camps were set forth in Rules and Regulations embodied in aStipulation signedon October 3, 1938 by Gorman, representing the respondent,and by Norris and President Matt Savola of Local 15, for the Union. Thisinstrument provided that only one representative of the Union might visit a campeach week.His visit to Camp 6 was to be on Friday night, to Camp 7 on Mondaynight.The rules state that the representative must arrive "not earlier than6No complaint was issued in this case-XII-C-126The Board's records show that itwas opened August 12, 1937 and closed January 17, 1939, after the conclusion of the 90-day period during which the Corporation had posted notices.4 The parties agree that the union filing charges in 1937 was the same organization asthe charging union in the instant case.However, the caption of the case carries thename : MichiganLumber and Sawmill Workers Union, Local #15, International Wood-workers of America (C. I. 0.). The Board's Twelfth Regional Office has been discontinuedand the upper peninsula of Michigan is now within the jurisdiction of the Board'sEighteenth Regional Office6The Stipulationin eatensois attached hereto as"Appendix A" ; the notice,as "Ap-pendix C " 186DECISIONS OF NATIONAL LABOR RELATIONS BOARD5 :30 of the afternoon of the day of such visit and . . . leave not later than halfan hour after breakfast has been served the following morning."Meals andlodging were to be furnished to the union representative by the respondent at astated charge.The union agents were "to visit and discuss union problems withthe [respondent's] employees at the recreation hall exclusively and at no otherplace and [were not] to enter the sleeping quarters of the men at any time or forany purpose."Other sections stated in general terms that union agents would observe therights of employees to free choice of union representatives; would not interferewith the "peace of the camp or with the harmonious and peaceful relation exist-ing between this Company and the employees" and would not "incite a riot or calla strike" while on the respondent's propertyIn case the respondent was of theopinion that an agent of the Union had violated these provisions it might notify- the Union in writing that the "privileges granted" had been revoked specifyingthe nature of the violation.The respondent-was to notify the Board also ofthe nature of the violation.Thereafter, the Union, if it was not satisfied, mightrequest the Board to intercede.Determination made by the Board after in-vestigation was to be binding on the Union and the respondent °It was expressly stated in the Stipulation entered into on September 14, 1938,that the, agreement was subject to the approval of the Board.By a telegramdated September 27, confirmed in a letter of September 28, 1938, the Board'sRegional Director notified the respondent that the Board had approved thestipulation of settlement.The Board's approval was further stated in a tele-gram dated September 27, 1938 and signed by Beatrice M. Stern, who, at thetime, was assistant secretary of the Board.The telegram reads as follows :RE LAKE SUPERIOR LUMBER CORPORATION TWELVE C 126 STIPU-LATION APPROVED I AM SURE COMPANY WILL CONSIDER A COPYOF THIS WIRE SUFFICIENT EVIDENCE OF BOARD'S APPROVALFOR ALL PURPOSES THEREFORE PLEASE ADVISE THEM OF THIS.A copy of this telegram was transmitted to the respondent on September 29,1938.On its receipt the respondent posted the required notice at each of itscamps "in the men's washroom, in the Recreation Hall and in front of the CampClerk's desk in Wanagan." On October 3, 1938 the Regional Director approvedthe respondent's action and stated that "the settlement, insofar as it relatesto organizers' visits to your camp sites, is governed by the rules aqd regulationsheretofore agreed to by both the Company and the Union." He further statedthat the results "embodied in the draft of the rules forwarded to Washingtonwould be controlling," and "It is the understanding of this office that the rules,and regulations will be put into effect immediately ...s 103.The, Union's protest in 1941On July 18, 1941; President Earl Johnson of Local 15 wrote to Gorman callingattention to a recent decision of the Board" which, in Johnson's opinion, coveredthe matters contained in the stipulation entered into on September 14, 1938.He requested a conference to discuss the terms of the stipulation. John B.Bennett, as attorney for the corporation, replied on July 22, 1941, stating that'both he and Gorman felt "that the [case referred to] has no bearing on the Stipu-lation which your Union and the Company agreed to in 1938." Bennettexpressed0 The Stipulation of October 3, 1938 is attached hereto as "Appendix B "In view of these explicit statements of the Board's Regional Director the under-signed finds no merit in the contention of the Board expressed in oral argument and abrief that the Board did not approve the "Rules and Regulations ""MatterofWeyerhaeuserLumber Company,31 N. L. R.B. 258, decidedApril23, 1941. LAKE SUPERIOR LUMBER CORPORATION187willingness to discussany "particularmatters" and suggestedthatJohnsonwrite more fully concerning them. - No further action was taken at that time.4. Interference, restraint, and coercion, 1943John Haney, "a woodsman," gave uncontroverted testimony, credited by theundersigned, to the effect that on or about July 23, 1943, he was employed by therespondent as a builder of railroad grades and lived in Camp 14.On the datestated in a bunkhouse of Camp 14 he solicited employees to join the Union.This occurred in the evening after working hours and in Haney's free time.TheCamp Foreman, Charles Schlief, observed this action and directed Haney todesist.Haney's testimony as to Schief's action reads : -He asked me if I did not think I was doing the wrong thing ; he asked meif I had credentials' and so on, and so he called me over to the office the fol-lowing day in the morning and he told me that I was doing wrong and Ishould not organize according to orders, if I did any organizing they got arecreation room there and we could organize there one at a time in placeof going into the bunkhouses and organizing.The Board has recently defined its policy regarding union activity in worktime and in the employee's free time as follows : 12The Act, of course, does not prevent an employer from making and en-forcing reasonable rules covering the conduct of employees on company time.Working time is for work. It is therefore within the province of an employerto promulgate and enforce a rule prohibiting union solicitation during workinghours.Such a rule must be presumed to be valid in the absence of evidencethat it was-adopted for a discriminatory purpose. It is no less true thattime outside working hours, whether before or after 'work, or during luncheonor rest periods, is an employee's time to use as he wishes without unreason-able restraint, although the employee is on company property. It is there-fore not within the province of an employer to promulgate and enforce a rule,prohibiting union solicitation by an employee outside of working hours,although on company property. - Such a rule must be presumed to be anunreasonable impediment to self-organization and therefore discriminatoryin the absence of evidence that special circumstances make the rule necessaryin order to maintain production or discipline.The undersigned finds that the respondent by the action of Camp ForemanSchlief in restraining employee Haney when soliciting union memberships inhis free time has interfered wth, restrained, and coerced its employees in theexercise of rights guaranteed in Section 7 of the Act.5.The events in 1945 which initiated the instant proceedingOn June 7, 1945, the Union, by its president, Harold H. Arnold, notified therespondent of its intention to withdraw from the Stipulation made October 3,1938, for the stated reason : "because this stipulation restricts us and our membersfrom taking advantage of our organizational rights under the [Act]." Therespondent replied promptly requesting a specific statement as to the Union'scriticism of the existing arrangements and expressing willingness to give furtherconsideration to matters thought unfair by the Union. In a further exchange"Haney latertestifiedthat Schlief asked, "if he had credentials,or if I had rights fromthe company to go in and organize.""Matter ofPeytonPacking Company, Inc.,49 N. L. R.B. 828, 843-4.This statementby the Board was quoted with approvalby the UnitedStates Supreme Court in LeTourneau Company ofGeorgia v. N L. it. B.,324 U. S. 793. 188DECISIONS OF NATIONAL LABOR RELATIONS 'BOARDof letters extending to July 17, 1945, the parties made their position clear. TheUnion on July 11, 1945, reviewed the clauses of the Rules and Regulations. Itobjected to the limitation of visiting union agents to one representative and tothe requirement that permission be secured before entering the camps. Therecreation halls were said to be too small for conducting union meetings. Sinceit states the Union's general position, its discussion of Rule 2, is quoted in full :The Company does not have authority'under the NLRA to designate thetime and place that is to be used to conduct Union business as long as it doesnot interfere with production.By doing so, it causes an undue hardshipon an arganizatiow which has such an agreement when other organizationshave their rights under the NLRA.4In its,final letter of July 17, 1945, the respondent offered to modify the rulesand permit the weekly visit to its camps to be made by two union representatives.It also' proposed to enlarge its recreation halls on proof that they would notaccommodate the meetings conducted by the Union.The respondent further waswilling to change the nights of the week and "to consider such other modification"as the Union cared to suggest.Three paragraphs from this letter state the respondent's general position andare therefore quoted in full :We think you recognize the fact that in reconsidering this whole matter,we are dealing with the regulation and use of private property. Moreover,itwas recognition of-this fact that gave rise to our original negotiationswhich resulted in the Stipulation and the rules now in force.We remindyou again that it is the use of our property which is involved in these dis-cussions, and while we have granted you the privilege of using this propertyfor the purpose of furthering the interests of your union, we must insistthat such use be reasonable and that you observe the conditions underwhich we have granted this privilege.While we have thus far had no requests from other labor organizations touse our premises, if any such were made, we think you will agree theywould have to be accorded on the same basis as that extended to yourorganization.Consequently it is quite necessary that particular nights inthe week be designated and reserved for your use so that any other indi-vidual or organization to whom we might feel obliged to give a like privi-lege,would not interfere with your visits to the camp and you would notinterferewith theirs. If some other nights of the week other than theones which are now reserved for your visits to our camps would be moreconvenient or desirable from your standpoint, we shall be glad to changethe nights by agreement with you.******Our logging camps are built for the convenience and comfort of ouremployees.Special buildings are constructed for specific purposes,-thekitchens and dining halls are built exclusively for serving meals ; washhouses for washing, baths and laundry ; sleeping camps exclusively forrest, relaxation and sleep, and the recreation halls where the men maywrite letters, read, play cards or other games, and visit.We have accordedyou the use of the recreation hall as, a place where you may hold yourunion meetings and visit with those men who are interested in your activi-ties.This recreation hall is constructed on the same grounds with all theother buildings and is conveniently located for your use. The sleepingquarters are made to be used exclusively for sleeping purposes.We have LAKE SUPERIOR LUMBER CORPORATION189never permitted- their use by. anyonei for- any other purpose.We cannot- see our way clear- to do so now.We think the use of such quartersfor social gatherings or meetings of other types would be a grave injusticeto the men occupying them.It is agreed that the union agents regularly met the requirements of the Rulesand Regulations until early in July 1945. At that time, Melvin Hagstrom,financial secretary of the Union, and Harold E. Arnold, president of Local 15of the Union, visited each of the camps on other nights of the week than thoseset forth in the rules and regulations.Hagstrom testified that he made hisvisits on other nights than those designated because of the Union's claim thatthe Act gave him that privilegeOn the visits in early July, Hagstrom con-ducted his union business without being interfered with by respondent's super-visors.When he returned to camp 17, on July 26,- 1945, however, the CampForeman, Felix Petka, accosted him a few moments after his arrival.Hag-strom's uncontroverted and credited testimony as to Petka's statement to himreads as follows :I can't admit you, we have got orders not to admit you unless it is yourspecial clay according to the stipulation, you will have to leave immediately.Hagstrom stopped only long enough to collect 3 months' dues from an employeeand to receive a receipt for money to pay this employee's income tax beforeleaving.This business, as Hagstrom testified, took "a couple of minutes."On August- 24, Friday, Hagstrom, accompanied by President Harold E. Arnold,of Local 15, went to Camp 14 to conduct routine union business."Both Hagstromand Arnold admitted knowing that the established day for the visit of unionrepresentatives was not FridayThey arrived just at supper time and ate withthe employees in the mess hall.When they left the mess hall, Camp ForemanCharles Schlief came to them and said that they would have to leave immedi-ately.Hagstrom testified that Schief said : "I have got my orders it is notup to me, but if you want to question that you will have to see some higherauthority, I can't admit you." Arnold's testimony fully corroborates Hagstrom.Arnold stated further that he had asked Schlief if they could conduct this busi-ness outside and was told by Schlief that they could not, but must leave immedi-atelyAt the hearing Hagstrom and Arnold described the varied business transactedwith the employees at respondent's campsThe Union's nearest office is atIronwood, Michigan, which is approximately 80 miles from the camps.Many ofthe woodsmen use this local office as a mailing address. The union representa-tives deliver any mail received and distribute current union literature.Theyalso cash checks, write letters for the employees, aid them in computing theirincome taxes, accept money and pay income taxes, tavern. boarding, insurance,Blue Cross Hospitalization and other bills.These services are in addition totheir strictly union business of soliciting memberships, collecting clues and con-ducting union meetings.Arnold. in his testimony, stated the content of a typicalunion meeting as follows :We explain various cases that we have before the War Labor Board ; ifwe were to go into a camp and had a case on this order we would also explainthat to the members, or any financial statements or whatever-like duringthis time I think we were advertising fora picnic, the annual lumberjackpicnic as we call it."Arnold is also financial secretary of District 12 of the Union which includes Michiganand Wisconsin and an International Representative of the Organizational Departmentof the Union. 190DECISIONSOF NATIONAL LABORRELATIONS BOARDOther matters discussed, as Arnold testified, were membership gains, unionBoard meetings -and individual employee grievances. It was Arnold's uncon-troverted and credited testimony that membership in the Union at each campvaried between 40 and 50 percent of the employees. The Union presented noclaim to majority membership.Gorman gave the following testimony relative to the basis for the respondent'srestricting the union representatives to one night a week :Well, I think perhaps we had several reasons for that ; in the first place,there are other unions, and as I remember at that time there was one otherunion that was interested in organizing at least part of our organization.Obviously if we gave one union every night in the week we could not do thatwith the other unions and we would be in violation of the Wagner Act ;in the second place, we all finally agreed that one night a week was satis-factory to the union theirselves, and to the [Board], and it seemed oftenenough.Further 'testimony by Gorman relative to the respondent's rule forbidding theuse of the bunkhouse by outsiders reads as follows :Well in my long experience in logging, I have seen camps where theyallowed all kinds of solicitors and salesmen ; I feel that they interfere withthe regular harmony of the camps ; the regular routine of the work, andinduce the men to stay up beyond the time they usually go to bed ; but [by]the very nature of the sleeping camps a man can't go in to sell goods withouttalking to everybody in the camp and therefore disturbs those that don'tcare to listen.As to the lights out rule Gorman testified :Yes, we have always had a time when lights would have to be out-since-when that time comes they are turned out and the camp must be quietafter that so that those in there can sleep.s:eas»That is just to keep a few men who might want to sit up and keep thelights on from disturbing all the other men. Our men in the woods bynature go to bed early, and if they are disturbed and don't get their night'srest it does interfere with their work the next day, therefore it interfereswith production, and if a man is annoyed that way enough he will just quitand go'some place where he can get rest.The record shows and the undersigned finds that these camp rules have beenconsistently enforced in the respondent's camps.The Union has been under noseverer restriction than have other outside agenciesGorman's credited testi-mony was that he had refused the only request received from a religious organiza-tion to hold a meeting in the camps. In the interest of the war effort a filmintended to stimulate patriotism and production, with an accompanying address,was shown at the camps.War bonds were sold in the mess halls and Red Crossfunds were collected by the camp clerks. Individuals visiting relatives may beadmitted.These rules are of long standing.They have not been modified ormade more stringent under war conditions. It should be stated that the re-spondent had established these camp rules regarding the admission of visitorsto,its camps and their exclusion from the bunkhouses before the Union began itsorganizational efforts among the respondent's employees. LAKE SUPERIOR LUMBER CORPORATION191ConcludingfindingsThe respondentbasesits defenseagainst theallegationsof the complaint onthree maincontentions:its rightsas a property owner; that theprovisions ofthe settlement reached in 1938 gave union representatives reasonable access tothe camps ; and that the settlement agreement is valid and constitutes a bar tothis proceeding. These contentions of.the respondent will be consideredseriatim.1.Little need be said of respondent's contention that its property rights wouldbe violated in contravention of Article V of the Constitution of the UnitedStates if the Boardsustainsthe Union's contentions.In one of the earliestcasesunder the Act to reach the United States Supreme Court, the Court indealing with questions raised under the due process clause and constitutional.restrictions said :Employees have their correlative rights toorganizefor the purpose ofsecuring the redress of grievances and to promote agreements with em-ployers relative to rates of pay--and conditions of work.Restraint for thepurpose of preventing an unjust interference with that right cannot beconsidered arbitrary or capricious 16More recently the Board ordered the issuanceof passesto union representativesin order that they might board oil tankers for the purpose of transacting businesswith their members.This order was resisted by the company involved as anunlawful interference with its property rights. In sustaining the Board's orderthe Second Circuit Court said:The respondents make the further contention that the order of the Boardis invalid because it unlawfully interferes with their property rights incontravention of the Fifth Amendment of the Constitution of the UnitedStates by compelling them to part with the complete control of their vessels.Such an argument, if applied generally, would invalidate the MultipleDwellings Law of New York, the statutessecuringtenants in times offinancial depression against disturbance in the possession of their leaseholdswhen the terms have expired. It is not every interference with propertyrights that is within the Fifth Amendment and we see no basis for invokingthe-Constitution in the present situation.The National Labor RelationsAct is based largely upon a conception of the right to collective bargainingas the solvent of all industrialills.Inconvenience, or'even some dislocationof property rights, may be necessary in order to safeguard the right'tocollectivebargaining.18The Board quoted this,passage'as a justification for its decision inMatter ofLe Tournea'u Company of Georgia."The decision of the United StatesSupremeCourt, with reference to this quotation together with the Board's pronouncementinPeyton Packing. Company,set forth above, said: "The Board has fairly, wethink, explicated in these cases the theory which moved it to its conclusionsIn fully sustaining these conclusions the Supreme Court stamped with,its approval both the Board's findings and the theory on which the findings werebased.N. L. R. B. v. Jonesd Laughlin Steel Corporation,301 U. S. 1.'ON. L. R. B.V.Cities Servicebit Company,et at.,122 F.(2d) 149, at 152, (C. C A. 2)..17 54 N. L. R.B. 1253, at 1259-60. 192DECISIONSOF NATIONALLABOR.RELATIONS BOARDAccordingly, the undersigned finds no merit in this contention of therespond-ent.2 The Union's right of access.The Board had occasion early in the administration of the Act to make findingsand issueorders concerning the right of union representatives to-have freedomof access to employees. In the third volume of its reports the Board in a repre-sentation proceeding involving over 50 steamship companies, ordered that theagents of a rival organization to the petitioning union be granted passes by thesteamship companies under the same condition as they were issued the peti-tioning union.18In the following year one of the companies involved in theearlier case was ordered, in a complaint proceeding, to cease and desist fromrefusing to issue passes to a rival union of the organization with which it hada preferential contract, "in equal numbers and under the. same conditions" asit granted passes to the contracting union."This case reached the United StatesSupreme Court in 1940: That tribunal sustained The authority of the Board torequire the steamship company to permit access to its vessels by representatives.of the unions on equal terms2°Under like conditions but with reference to aclosed-shop contract, the Board later issued a similar order Y1Again the Boardvindicated the right of employees to receive union literature mailed to them ona dredge where they both worked and lived 22In two cases closely similar as to the factual situation existing the Boardordered steamship companies to allow union "shore delegates" or "patrolmen"access to its ships while in port in order that the union agents might effectivelytransact union business with members of their union. In so ordering, the Boardoverruled contentions of the respondents that such access of union agents con-stituted a violation of wartime regulations and that there were adequate oppor-tunities for meeting the employees and transacting union business withoutboarding the vesselsOn appeal the Board's rulingsr in both cases were sus-tained in the United States Courts of Appeal.21The cases heretofore cited arose in the water transportation industry and areaffected by the principles of Admiralty LawCases affecting land based indus-tries were of early origin. In theHarlan Fuel Companycase24 the Board laiddown principlesprima faciecontrolling in the instant proceeding.The Companyhad ejected union agents from its "company town," Yancey, urging "in justifi-cation of its exclusion of the Union organizers, that its property interests in theland where Yancey is situated, and in all improvements appurtenant thereto,entitled it to prohibit the organizers from entering Yancey and forcefully toremove them as trespassers."In dealing with the issues thus posedthe Board said:The evidence shows that substantially all of the dwellings located in Yanceyare occupied by employees of, the respondent.These houses are leased bythe respondent, as landlbrd, to the employees, as tenants.The premises soieMatter of American France Line,et at,3 N. L. R. B. 64. The decision issued July16, 19371°Matter of Waterman Steamship Corporation, 7 N.L. R. B. 237.20N. L R B. v Waterman -Steamship Corporation,309 U. S 206;cf.South AtlantioSteamship Company of Delaware v. N, L. R. B,416 F. (2d) 480 (C. C. A. 5), 313 U. S.582, cert denied,and 314 U S 705, rehearing denied.21Matter of American-West African Line, Inc.,21 N. L. R. B. 691.22Matter of United Dredging Company,30 N. L. R. B. 739.23Matter.of Cities Service Oal Company,et al,25 N. L. R. B. 36, enf'd 122 F. (2d) 149(CC.A. 2) ; RichfieldOilCorporation,49 N. L. R. B. 593,enf'd 142 F.(2d) 860(C. C. A. 9).218 N. L. R. B.,25(July 5, 1938). LAKE, SUPERIOR LUMBER CORPORATION193demised are, as heretofore mentioned, completely surrounded by other landsinwhich the respondent has its property interest, and access to any of thehouses necessarily can be had only over such other lands.The respondentmaintains for purposes ofingress and egress to the homes of its tenants, vari-ous private and customary ways, roads, streets, and paths traversing Yanceyand the adjacent land.It is established doctrine in such cases that rights of ingress and egressover the, private and customary ways, roads, streets, and paths, essential-to the enjoyment of the demised premises, pass to the tenant as annexed tohis leasehold; and the use of such rights free from interference by the land-lord is not limited,.to,the tenant but extends to all third persons visiting thetenant under express or implied invitation for any lawful purpose.Personstransacting matters of interest with tenants in company towns have a rightto use the private ways in doing so.,In entering and passing through Yancey on their visits to the employeesthere residing, the union organizers were engaged in a transaction of mutualinterest, the exercise by the employees of their right under the Act to formand join a labor organization for the purpose of collective bargaining andother mutual aid and protection.The use made by the organizers of thecustomary passways, roads, and streets to reach the employees was accordedby law and could not be defeated through the simple assertion by the respond-ent of a landlord's interest.By forcibly preventing the organizers fromcoming to or remaining in Yancey, the respondent not only violated this rightbut engaged in an unfair labor practiceInterference by an employer withthe lawful conduct of organizational activities among employees by labororganizers is in derogation: of rights secured employees under Section 7- ofthe Act ; and constituted an unfair labor practice within the meaning ofSection 8 (1).The rights guaranteed to employees by the Act include fullfreedom to receive aid, advice, and information from others, concerningthose rights and their enjoyment.The respondent also contends that it ejected the organizers from Yanceybecause they abused a license it had granted them to visit the employees attheir homes.The normal right of use in the organizers, however, did notarise from nor depend upon such license.Within the same year the Board was called upon to dispose of similar questionsin a proceeding concerned with conditions in another coal mining company'swholly owned town 26 The Board's order was explicit and covered the rights ofemployees to be visited in their homes by union representatives. It was sub-sequently fully enforced by the Sixth United States Circuit Court and providedthat the respondent cease and desist from :Denying to its employees who reside in houses owned by the respondentthe right to have any persons call at their homes for the purpose of consulting,conferring or advising with, talking to, meeting, or assisting, the respond-ent's employees or any of.them, -in regard to the rights of said employeesunder- the Act to self-orgamzation,,,to form, join, or assist labor 'organiza-tions, to bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purposes of collective bargain-ing or other mutual aid or protection ;Following or trailing any person, or in any other manner intimidating orinterfering with the right of any person, in his use of the thoroughfares in2aMatter of West Kentucky Coal Company,10 N L it. B 88, enforced with modifica-tion not material herein 116 F. (2d) 816 (C. C. A. 6). 194DECISIONS. OF NATIONAL LABOR RELATIONS BOARDthe towns and camps located within the counties of Union, Webster, andHopkins, Kentucky, for the purpose of consulting, conferring or advisingwith, talking to, meeting, or assisting, the respondent's employees or anyof them, in regard to the rights of said employees under the Act to self-organization, to form, join, or assist labor organizations, to bargain col-lectively through representatives of their own choosing, and to engage inconcerted activities for the purposes of collective bargaining or other mutualaid or protection.The Board has more recently held that company regulations which segregatecolored employees living in company houses from free access to white employeesand agents of the union constitute "severe interference with the exercise ofemployees rights guaranteed in the Act." 26The case most nearly "on all fours" with the instant proceeding isMatter ofWeyerhaeuser Lumber Company."This company maintained and operatedeight camps on its Longview Branch in the State of Washington. Only oneof these was reached by a public highway.With one exception all the campswere accessible by the company's railroad.The employees lived in the campsduring a 5-day week. They customarily dispersed to their homes on Fridayevening and returned to the camps on Sunday evening. The Board found that :On or before December 1, 1928 the respondent promulgated a rule withrespect to entry upon its premises to the effect that no person not an em-ployee of the respondent would be permitted upon its property unless inpossession of a pass issued by the logging superintendent or other mana-gerial officer and accompanied by the superintendent or by someone desig-nated by him.The rule had its foundation in the existence of a fire hazardin the respondent's woods, and in the existence of danger to the unawarestranger from the logging operations.Because of the desire of the employees to reach their homes, the Union found-itsFriday night meetings poorly attended. In the fall of -1939 the Uniondecided to hold such local meetings at the various camps during the week. Onapplication to the company's officials for the necessary passes, the Union repre-sentative met refusal.A union officer who entered a camp without a pass totransact union business, was ejected.The Board announced its conclusions in part, as follows :The respondent, in this case by not permitting union representatives to enterthe camps at the request of employees is exercising "domination and con-trol" over the efforts of its employees to 'engage in collective organization-and activity, thereby infringing Section 8 (1).To hold otherwise wouldbe, in effect, to exempt the respondent from the prohibitions of the Actmerely because the respondent operates a "closed'shop."But Congress didnot exclude the respondent or employers similarly situated from the opera-tion of the Act, by implication or otherwise.Congress had declared that"the policy of the United States" shall be to remove obstructions to thefree flow of commerce "by protecting the exercise by workers of fullfreedom of association, self-organization, and designation of representativesof their own choosing, for the purpose of negotiating the terms and condi-tions of their employment or other mutual aid or protection." If thepolicy of the Act is to be applied effectively to the respondent, we must, as-26 SeeMatter of American CyanamidCo., 37 N. L R. B. 578(Dec. 13, 1941),andMatterof Ozan Lumber Company,42 N. L. R. B.1073(July 30, 1942).2731 N. L. R. B. 258(April 23, 1941). LAKE SUPERIOR LUMBER CORPORATION195we do, find that the respondent, by refusing to permit outside representa-tives to enter its camps at the request of employees, has engaged and isengaging in unfair labor practices within the meaning of Section 3 (1).The Board recently has applied its, doctrine of the Union's right of accessunder somewhat different circumstances and has received the definitive approvalof the Supreme Court. InMatter of Le Tourneau Company of Georgia,28theBoard had under consideration the acts of the company in disciplining itsemployees for distributing union literature on the company's private parkinglots.Such distribution had been forbidden since 1940 by duly publicized rules.The rules were based on the company's desire to prevent littering of its prop-erty and to guard against theft of automobiles or articles therein.The Board restated its rulings that it was "not within the province of anemployer to promulgate and enforce a rule prohibiting union solicitation by anemployee outside of working hours," and said in conclusion :In view of the foregoing well established principles, the sole questionconfronting us is whether, under the circumstances of the instant case,to the extent that the rule prohibits distribution of union literature byemployees on the parking lots, it constitutes such a serious impedimentto the freedom of communication, which is essential to the exercise-of theright to self-organization, that the right to self-organization must be heldparamount, and the rule give way. It is clear that employees cannotrealize the benefits of the right to self-organization guaranteed them bythe Act, unless there are adequate avenues of communication open to themwhereby they may be informed or advised as to the precise nature of theirrights under the Act and of the advantages of self-organization, and mayhave opportunities for the interchange of ideas necessary to the exercise oftheir right to self-organization. It must also be noted that speech is not theonly mode of communication by which self-organization is effected, nor isitsufficient that this channel alone be free.Effective organization re-quires the use of printed literature and of application and membershipcards, and these modes of communication are also protected by the Act.*t*sxssUpon all the above considerations, we are convinced, and find, that therespondent, in applying its "no-distributing" rule to the distribution ofunion literature by its employees on its parking lots has placed an unrea-sonable impediment on the freedom of communication essential to theexercise of its employees' right to self-organization .. .Accordingly the Board ordered the company to take affirmative action asfollows :Rescind immediately the rule against distribution of literature insofaras it prohibits distribution of union literature by employees outside thegates of the plant and in the parking lots.On review in the Fifth Circuit Court the Board's decision was set aside .RThe Court found that the company's rule was legitimate.The Supreme Court,however, sustained the Board's findings and order in the LeTourneaucase.The case was joined with theRepublic Aviationcase.The Court said:These cases bring here for review the action of the National Labor Rela-tions Board in working out an adjustment between the undisputed right= 54 N L R.B. 125322143 F. (2d) 67(C. C. A. 5).712344-47-vol. 70-14 196DECISIONS- OF NATIONAI:' LABOR- RELATIONS BOARD,of self-organizationassured toemployees under the Wagner Act and theequally undisputed right of employers to maintain discipline in their estab--lishments.Like so many others, these rights are notunlimited in thesense that they can be exercised without regard to any duty which_theexistence of rights in ' others may place upon employer or employee.Opportunity to organize and proper discipline are both essential elementsin a balanced society.The Wagner Act did not undertake the impossible task of, specifyingin precise and unmistakable language each incident which would consti-tute an unfair labor practice.On the contrary that Act left to the Boardthe work of applying the Act's general prohibitory language in the lightof the infinite combinations-of events which might be charged as violativeof its terms.Thus a "rigid scheme ofremedies" is avoided and adminis-trative flexibilitywithin appropriate statutory limitations obtained toaccomplish the dominant purpose of the legislationSo far as we are hereconcerned that purpose is the right of employees to organize for mutualaidwithout employer interference.This is the principle of labor rela-tions which the Board is to foster.30This decision has exceptional significance because the Court found no evi-dence "that any unusual condition existed in labor relations, the plant loca-tion or otherwise to support any contention that conditions at this plant dif-feredfrom those occurring normally at any other large establishment."TheCourt expressly stated :Neither of these [plants] is like a mining or lumber camp where theemployees pass their rest as well as their work time on the employerspremises,-so that union organization must proceed upon the employer'spremisesor be seriously handicappedNevertheless, under these conditions most favorable to the employer's conten-tions theSupreme Court fully sustained the Board's findings, conclusions andorders.When the limitations enforced by the respondent on the access of union repre-sentativesto its employees are appraised in'the light of these pronouncements bythe Board they must be adjudged to be in derogation of rights guaranteed by theAct.These findings of the Board are of long standing.They have never beensuccessfully challenged in the United States CourtsThey have received thedefinitiveapproval of the United States Supreme Court. The respondent'semployees are tenantsin itscamps.For most of them the camps are their onlyhomes.As tenants the employees have the established right to receive any personin their home with whom they have legitimate business. Their visitors areentitled to use the customary ways and roads giving ingress and egress to theemployees' place of abode.Under the Act, the employees and union representa-tives alike have "full freedom" to engage in a transaction of mutual interest, thejoining orforming of a labor organization for the purpose of collective bargainingor other mutual aid and protection., These are,the principles declared by -theBoard in itsHarlan Fuel Companydecision.Under the rules enforced by therespondent, these rights of employees and union representatives are severelycircumscribed and limited.Such exercise of these rights by the employees asare now, and since October 1938 have been exercised, are enjoyed'only as "privi-leges" granted by the respondent. It should be noted that the respondent'sRules and Regulations allow but one union representative to make a weekly visit° 324 U. S. 793. LAKE,SUPERIORLUMBER CORPORATION'S197to each camp.He may enter at 5: 30 p m. Lights go out at 8: 00 p. M. and hemust leave one half hour after breakfast next morning.Under these limitationshe has access to the employees for 21/2 hours each week as a maximum limit.The respondent's policy of limiting access by union representatives to itsemployees to 21/2 hours per week and of forbidding union solicitation altogetherin its mess hall and bunkhouses, is a much greater limitation than that of theLe Tourneau Companyin forbidding the distribution of union literature on itsparking lots.In the instant case the right of free discussion of union mattersis restricted in the place where such discussion is most effective-in the homes ofthe employees.The respondent not only stringently limits the access of unionrepresentatives but forbids its own employees to concertedly discuss organiza-tion in their free time.As the Board has stated : _-It is elementary that a single employee cannot fully enjoy or exercise hisright of self 'organization without like exercise of such rights by his fellowemployees.Because of the interdependent nature of the right, full andfree access to fellow employees outside of working hours is an indispensablepart of such rightThe employer who restricts this right of access curtailsthe right of self-organization.'The limitations imposed by the respondent are most damaging as to the hoursafter work at 4: 00 p. in. to "lights out" at 8: 00 p. in. and as to Sunday whenmost of the employees are not working.At these times the employees are clearlyentitled under the Board's findings and orders to receive visits from union repre-sentatives and to confer with one another for self-organization or other concertedactivities.Such freedom by them and by union representatives cannot interferewith production.The United States Supreme Court validated the Board's ordersto theLe Tourneau Company,where,the conditions wereverymuch more favor-able to the employer's contentions.The undersigned concludes and finds that,absent a bar in the settlement agreements, the facts -here proven show that thelimitations imposed by the respondent amount to interference, restraint, andcoercion with the rights of its employees as guaranteed in Section 7 of the Act.3.The settlement agreementsThe Board's policy on the weight to a given settlement agreements in whichits agents participated was established at an early date. In the earliest case,in point here, the Board said:Although we do not agree that the compromise agreement estops the Boardfrom proceeding herein, we believe that effective administration of the Actrequires that the Board's agents have the respect and confidence of labororganizations and employers with whom their work brings them in contact.Repudiation of agreements entered into and relied on in good faith neces-sarily impairs such respect and confidence.In the exercise of its discretion the Board has since effectuated many agreementsin which its agents have participated.However, the Board early laid down thedoctrine that it would not do so in cases where the respondent is shown to' haveengaged subsequently -in conduct like in, character to the unfair labor practicessettled by the' agreement.'The Board's decisions in a long line of cases arebased on these principles of "established policy." 34There can be no questiona4Matter of Ozan Lumber Company, 42 NL. R. B. 1073, at 1079.asMatter of Shenandoah-Dives Mining Company,11 N. L. R. B. 885. CfMatter ofGodchaux Sugars, Inc,12 N. L R B. 568.as SeeMatter of Picker X-Ray Corporation,12 N L. R. B 138434 See e g.Matter of Taylor-Colquitt Company,47 N. L R. B. 225,Matter of AmericanNeedlecraIts, Inc,59 N L R B 1384Matter of The General Fireproofing Company,59 N. L.R. B. 375, at 378-9. 198DECISIONSOF "NATIONAL LABORRELATIONS BOARDthat the instant proceeding falls within the boundaries of these doctrines.Theagreement made September 14, 1938, was written in the Board's Regional officeand presented by the Board's Regional Director to the respondent and the Unionfor signatures.It received not only his approval but the weighty assent of theBoard itself.The Board's approval applied both to the Stipulation of September14, 1938, and to the Rules and Regulations incorporated into a stipulation agreedto by the respondent and the Union on October 3, 1938. There can be no questionthat each of these documents, under the circumstances set forth above, comeswithin the limits of these "established policies" and consequently would be effect-uated by the Board, according to the provisions therein, unless the respondent hasbeen guilty of subsequent unfair labor practices.Such an act is proven by the record in the interference by Camp ForemanSchlief with legitimate union activities by Woodsman Haney.Haney solicitedmemberships in his free time in respondent's bunkhouse after work hours.Thereis no showing that he solicited respondent's employees in work time or after"lights out" had sounded.Nothing that Haney did could have limited the"orderly processes of ,production."Nevertheless, he was stopped and orderedto refrain from such acts in the future. Schlief applied respondent's rule thatsuch solicitation could only take place in the recreation hall and could only beperformed by a recognized union representative after permission was grantedby the respondent. Seemingly, also, it could only be done on the prescribednight in each camp. The record makes clear that Schlief- was acting underrespondent's orders and that his interference, restraint, and coercion, as appliedtoHaney, exemplified similar restraint the respondent proposed to bring to bearon any other employee who solicited union memberships in its bunkhouse at any-time.Such restraint plainly- interferes with the rights of the employees. Italso unduly restrained Haney in the exercise of rights guaranteed in Section 7of the Act.On each count Schlief's action falls within the acts prescribed bySection 8 (1) of the Act. Finally, it breaches the express terms of the agree-ment made in 1938 in that it violates the promise posted by the respondent as apart of the settlement agreement.This reads in part:It [the respondent] will not in any manner interfere with, restrain orcoerce its camp employees in the exercise of their rights to self organization,to form, join, or assist labor organizations, to bargain collectively through-representatives of their own choosing and to engage in any concerted activi-ties for the purposes of collective bargaining or other mutual aid or protec-tion as guaranteed by Section 7 of the [Act.]The undersigned finds that the settlement 'agreements of September 14 andOctober 3, 1938, in view of this subsequent conduct do not, under the Board'sestablished policies, constitute a bar to this proceeding.-It remains to examine the-evidence and answer the question whether the con-dition stated in the agreement of September 14, 1938 has been fulfilled, that itshould stand until the Supreme Court of the United States had passed on theright of the employer to deny access to its camps to representatives of the Union.As set forth above, this Court, on February 12, 1940, sustained the Board's orderrequiring theWaterman Steamship Companyto permit access to its vessels-byall union representatives on equal conditions. In the following year the Court11The Board contends that the agreements made in 1938 are of "indeterminate orindefinite duration" and hence subject to termination on notice by any party after areasonable period of operation.Since, as set forth below, the contractual provision thatthe settlement remains effective until the United States Supreme Court has passed on theessential matters in issue has now been fulfilled, the undersigned finds it unnecessary tomake findings on this contention." - ,, LAKE SUPERIOR'LUMBER CORPORATION199by refusing certiorari validated similar orders issued by the Board in theSouthAtlantic Steamship Companycase.On April 23, 1945, the Supreme Court in itsdecision sustaining the Board in theLe Tourneau Company of Georgiaand theRepublic Aviation Corporationcases ruled that the union's right of access cov-ered the distribution of union literature on the premises of an employer and freediscussion of union matters in intervals of employment while in the employer'splant.All these matters are at issue here.All these findings of the Board areviolated by the limitation-on union activity which the respondent is presentlyenforcing.Under these circumstances the undersigned concludes and finds that since thiscondition of the agreements has been fulfilled,the parties and the Board are nolonger bound thereby.Since it is clear that the respondent has fulfilled the terms of the settlementagreement,as approved by the Board, relative to permitting access to its campsby union representatives,from October 1938 until the matter was reopened inJuly 1945,the undersigned makes no finding imputing unfair labor practices tothe respondent for limiting the access of union agents to its camps during thatperiod.The undersigned finds that the respondent by the limitation imposed onits employees,and on union representatives since July 1945, relative to theiropportunities for consultation on organization;by the action of Camp Fore-man-Schlief in restraining employee Haney when soliciting union membershipsin his free time and by the expulsion of Financial Secretary Hagstrom andPresident Arnold of Local 15 from its camps by Camp Foremen Petka andSchlief while Hagstrom and Arnold were engaged in legitimate union activitythe respondent has .Interfered with, restrained,and coerced its employees in theexercise of rights guaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above,occurring inconnection with its operations described in Section I, above, have a close, inti-mate, and substantial relation to trade, traffic,and-commerce among the sev-eral States,and tend to lead to labor disputes burdening and obstructing coin-merce and the free flow of commerce.V. THE REMEDY0Having found that the respondent has engaged in unfair labor practices, theundersigned will recommend that it cease and desist therefrom,and that ittake certain affirmative action found necessary in order to effectuate thepolicies of the Act.It has been found that the respondent enforced-unlawful limitations uponthe access of union representatives to its camps and on legitimate union activi-ties of its employees on their own time. In order to effectuate the purposesof the Act it will be recommended that the Board order, the respondent torescind immediately its rules which place limitations on the right of the em-ployees who reside in buildings owned by it to engage in activities during theirfree time,or to have any person call on them at the camps during their freetime, for the purpose of consulting,conferring or advising with,talking to,meeting, or assisting,the respondent's employees, or any of them,in regardto their.rights udder the Act to self-organization,to form, join,or assist'labororganizations,to bargain-collectively through representatives of their ownchoosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection. 200DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the basis of the above findings offact, andupon the entire record` inthe case, the undersigned makes the following:CONCLUSIONS OF LAW1. International Woodworkers of America, C. I. 0., Local 15, is a labor organi-zation within the meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing Its employees in the exer-cise of the rights guaranteed in Section 7 of the Act, the respondent has en-gaged in and is engaging in unfair labor practices within the meaning of Sec-tion 8 (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, theundersigned recommends that the respondent, Lake Superior Lumber Corpora-tion, Ontonagon, Michigan, its officers, agents, successors, and assigns shall:1.Cease and desist from in any manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization, to form,join, or assist labor organizations, to bargain collectively through representativesof their own choosing, and to engage in concerted activities for the purpose ofcollective bargaining, or other mutual aid or protection, as guaranteed in Section7 of the National Labor Relations Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Rescind immediately all rules which place limitations on the right of itsemployees who reside in buildings owned by it to engage in activities duringtheir free time, or to have any person call on them at the camps during theirfree time, for the purpose of consulting, conferring or advising with, talking to,meeting, or assisting, the respondent's employees, or any of them, in regard totheir rights under the Act to self-organization, to form, join, or assist, labororganizations, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection ae(b) Post immediately at its plant and camps near Ontonagon, Michigan, copiesof the notice attached hereto marked Appendix D. Copies of said notice, to befurnished by the Regional Director of the Eighteenth Region, shall, after beingduly signed by the respondent's representative, be posted by the respondent im-mediately upon receipt thereof, and maintained by it for sixty (60) consecutivedays thereafter, in conspicuous places, including all places where notices to em-ployees are customarily posted.Reasonable steps shall be taken by the re-spondent to insure that said notices are not altered, defaced, or covered by anyother material;(c)File with the Regional Director for the Eighteenth Region on or beforeten (10) days from the receipt of this Intermediate Report, a report in writingsetting forth in detail the manner and form in which the respondent hascomplied with the foregoing recommendations.^ It is not intended here to recommend rescission of the respondent's rule requiringlights in its bunkhouses to go out at 8 : 00 p in.Under the conditions there existent andwith the rescission of rules limiting the Union's right of access here proposed-the under-signed finds the "lights out" rule to be a reasonable regulation conducive to the orderlyprocesses of production. LAKE SUPERIOR LUMBER CORPORATION201It is further recommended that unless on or before ten(10) days from thereceipt of this Intermediate Report, the respondent notifies the Regional Directorin writing that it will comply with the foregoing recommendations,the NationalLabor Relations Board issue an order requiring the respondent to take the actionaforesaid.-As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended,effective July 12, 1944,any party or counsel for the Board may within fifteen(15) days from the dateof the entry of the order transferring the case to the Board,pursuant to Section32 of Article II of said Rules and Regulations file with the Board, Rochambeau,Building,Washington 25, D. C., an original and four copies of a statement inwriting setting forth such exceptions to the Intermediate Report or to any otherpart of the record or proceeding (including rulings upon all motions or objections)as lie relies upon, together with the original and four copies of a brief in supportthereof.Immediately upon the filing of such statement of exceptions and/orbrief, the party or counsel for the Board filing the same shall serve a copy thereofupon each of the other parties and shall file a copy with the Regional Director.As further provided in said Section 33,should any party desire permission toargue orally before the Board, request therefor must be made in,writing withinten (10)days from the date of the order transferring the case to the Board.CHARLES E.PERSONS,Trial Eaarrimer.Dated November 19, 1945.APPENDIX ASTIPULATIONIt is hereby stipulated and agreed by and between the Lake Superior LumberCorp.(hereinafter referred to as the Corporation),its officers,agents, successorsand assigns, the Michigan Lumber & Sawmill Workers Union,Local#15, Inter-nationalWoodworkers of America,affiliatedwith the Committee for IndustrialOrganizations(hereinafter called the Union),that the Corporation:1.Shall not presently,nor at any future date,in any-mariner interferewith, restrain,or coerce its camp employees in the exercise of their rights toself-organization,to form, join or assist labor organizations,to bargaincollectively through representatives of their own choosing,and to engagein any concerted activities for the purposes of collective bargaining or othermutual aid-or protection,as guaranteed by Section 7 of the National LaborRelations Act;2.Shall not presently,nor at any future date,urge, persuade, warn,threaten,or intimidate its camp employees from joining or assisting theUnion ;3.Shall not presently,nor at any future date,in any manner whatsoever,interfere with any and all collective activities of its Michigan camp and millemployees and of the Union;4.Shall not in any manner whatsoever,dominate or interfere with theadministration of any labor organization of its Michigan camp employeesand will not in any manner dominate or interfere with the formation and/oradministration of any labor organization of the Corporation'sMichigancamp employees ;5.Without admitting that denial or refusal of permission constitutes anunfair labor practice under the National Labor Relations Act, the Corpo-ration none-the-less herewith grants permission until the matter shall havebeen determined by decision of the Supreme Court of the United States, tothe organizers of the Union, the organizers of the International Wood- 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDworkers of America (C. I. 0.), or the organizers of any other labor organiza-tions, not established in violation of the National Labor Relations Act, tovisit their members, and other employees on-its camp sites located in variousplaces in the State of Michigan, upon conditions to be posted by the Corpora-tion in conspicuous places for the advice and regulation of such organizers,in making such visits ;6.That if and when the National Labor Relations Board certifies MichiganLumber & Sawmill Workers Union, Local #15, International Woodworkersof America (C. I. 0 ), as the exclusive representative of all its Michigancamp employees for the purposes of collective bargaining within the meaningof Section 9 (a) of the Act, it will recognize Local #15, International Wood-workers of America, as the exclusive representative of all its Michigan campemployees for the purposes of collective bargaining within the meaning ofSection 9 (a) of the Act, and will, upon request, bargain collectively withthe Michigan Lumber & Sawmill Workers Union. Local #15, InternationalWoodworkers of America (C. I. 0.), as the exclusive representative of itsMichigan camp employees in respect to rates of pay, wages, hours of employ-ment, and other conditions of employment ;7.That it is undertaking this affirmative action at the direction of theRegional Director of the Twelfth Region of the National Labor RelationsBoard ;8.Will post immediately to its Michigan camp employees in conspicuousplaces in and about its camps in the County of Ontonagon, Michigan, noticesembodying the terms of this stipulation ;(a) Such notices will remain posted for a period of at least ninety (90)consecutive days from the date of the posting;9.Will notify the Regional Director of the Twelfth Region of the NationalLabor Relations Board, in writing, within ten (10) days from the date ofthe approval of this stipulation that the notices herein referred to have beenposted.It is further stipulated and agreed by and between the Corporation and theUnion that upon approval of this Stipulation by the National Labor RelationsBoard and submission of a letter by the Corporation to the Regional Director ofthe Twelfth Region of said Board stating that notices have been posted as afore-said, the Union will withdraw all charges of unfair labor practices heretoforefiled with the afore-mentioned Regional Director of the National Labor RelationsBoard against the Corporation and will not file any further or additional chargesagainst the Corporation, alleging any unfair labor practice or discriminationagainst its members for any and all actions of the Corporation up to and includ-ing the date of this Stipulation. It is understood by the parties hereto that thisStipulation is subject to the express approval of the National Labor RelationsBoard. If and when such approval is granted, and upon receipt by the RegionalDirector of the Twelfth Region of the National Labor Relations Board of a letterstating that notices have been posted as aforesaid, by the Corporation, all mattersin difference between the Corporation and the Union, insofar as such differencesrelate to alleged unfair labor practices or discriminations up to and includingthe date of this Stipulation, shall be settled and discharged.Dated at Ontonagon, Michigan, this 14th day of September A. D. 1938.LAKE SUPERIOR LUMBER CORPORATION,By (Signed) W. T. GORMAN,Vice President.MICHIGAN LUMBER & 'SAWMILL WORKERSUNION,LOCAL#15, INTERNATIONALWoonwouKERs of AMERICA (C. I O) ,By (Signed) HERBERT NORRIS,Fin. Secy. LAKE SUPERIOR LUMBER CORPORATION203APPENDIX BSTIPULATIONIt is hereby stipulated and agreed by and between the Lake Superior LumberCorp. and the Michigan Lumber & Sawmill Workers Union, Local#15, Inter-nationalWoodworkers of America(C. I. 0), that the Rules and Regulationsappended hereto and expressly made a part hereof, shall govern the conduct ofUnion agents,organizers,or representativesproperty.Dated this 3d day of October,entering upon the Company's_1938.LAKE SUPERIOR LUMBER CORP.,W. T. GORMANMICHIGAN LUMBER AND SAWMILL WORKERSUNION, LOCAL #15, INTERNATIONALWOODWORKERS OF AMERICA(C. 1. 0.),MATT SAVOLA,President.HERBERT NoRRIS,Secy.Treas.[SEAL]By (Signed)By (Signed)(Signed)RULES ANDREGULATIONS FOR THE CONDUCT OF UNION AGENTS,ORGANIZERS ANDREPRESENTATIVES ENTERINGUPON COMPANYPROPERTY1.Only one representative of a unionwill be allowed to visit theCorporation'spropertyat one time.Express approval must be obtained from the Corporation'sMain Offices in Ontonagon,Michigan,if permission is desired for more than onesuch representative to visit any camp at thesame time.2.The time and place for sucha visit of the unionrepresentative is herebydesignated by the Corporation but it is understood that such visits shall be re-stricted to one night per week ineach campas follows:At Camp Six,Tuesdaynight ; at CampSeven,Monday night.If and when new camps are put intooperation special visitingdays willbe designated,as hereinprovidedfor CampsSix and Seven.3.While at the camp the Union representative will visit and discuss unionproblems with the Corporation's employeesat therecreation hall exclusivelyand at no other placeand shall not enterthe sleepingquarters of the men at anytime or for any purpose.Such representative shall arriveat the camp notearlier than 5: 30 of theafternoon of the dayof such visit and shall leavenot laterthan halfan hour afterbreakfasthas been served the followingmorning.TheCompany willfurnish a night's lodging at 50¢ per night andmeals at therate of 500per meal.4.The union recognizesthe right ofeach individual employee to his ownfree choice in the matter of joining or refusing to join any labor union andno attempt shall be madeby the union representativeto coerce,intimidate orforce any employee-of the camp to join a unionor to visitwith the unionrepresentative while he ison this corporation's propertynor shall such unionrepresentative annoy or make threats against any of the employees of the cor-porationfor refusingto visit with him or tojoin his union.5.No such visitby any unionrepresentative,as contemplated herein, shallin any wayinterferewith the peaceof the camporwith theharmoniousand peaceful'relations existingbetween thiscompany and the employees andeach representativeof the unionwhile on theCompany'sproperty,as hereinprovided,shall conduct himself ina gentlemanlyand orderly manner, havingdue regard for the rights and privileges of the employeesof the Company.6. In consideration of the granting of the foregoing privileges the unionagrees to be responsible for the acts of its agents,organizers and representa- 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDtives,who may from time to time visit the Company's camps, by virtue of thisagreement, and all such agents, organizers and representatives shall be subjectto and bound by these rules, regulations and restrictions.7.No such union representative shall incite a riot or,call a'strike while upon',the Company's property and in case of a strike at any of the camp or campsof the Company all of the rights and priveleges granted hereunder to unionrepresentatives shall be abrogated during the continuance of such strike.8. If in the opinion of the Company the Union's agents, organizers or repre-sentatives violate these rules and regulations, or any of them, while on Com-pany property, then and in such case the Company may elect to do the follow-ing:1.To notify the union in writing that the privileges herein granted havebeen cancelled and revoked stating at the same time the nature of the viola-tion and the time and place of its occurrence.2.To notify the National Labor Relations Board, through the TwelfthRegion in Milwaukee, of the nature of the violation.3. If the union is dissatisfied with the decision of the Company it may askthe National Labor Relations Board to intercede to investigate and hear thematters in dispute with reference to the alleged violation of the rules andregulations herein specified.After an investigation of the matters in disputein connection with the alleged violation of the rules and regulations and adetermination rendered by the Regional Director of the 12th Region of theNational Labor Relations Board on the question of whether a violation oc-curred, such determination shall be final and binding upon the union and theCompany.And if such determination is adverse to the Company, the Com-pany shall immediately reinstate to the union the rights and privilegesgranted hereunder.APPENDIX CNOTICEPursuant to a stipulation heretofore entered into by and between the LakeSuperiorLumber Corp. and the Michigan Lumber and Sawmill Workers Union,Local#15, InternationalWoodworkers of America, affiliated with the Com-mittee on Industrial Organizations, and in order to comply with the provi-sions oftheNationalLabor Relations Act, the Corporation hereby givesnotice toits employees that:i1. It will not in any manner interfere with, restrain, or coerce itscamp employees in the exercise of their rights to self-organization toform, join, or assist labor organizations, to bargain collectively throughrepresentatives of their own 'choosing, and to engage in any concertedactivities for the purposes of collective bargaining or other mutual aidor protection as guaranteed by Section 7 of the National Labor RelationsAct.2.Will not in any manner urge, persuade, warn, threaten, or intimidateits camp employees from joining or assisting the Union.3.Will not in any manner whatsoever, interfere with any and all col-lective activities of itsMichigan camp and mill employees and of theUnion.4.Will not in any manner whatsoever, dominate or interfere with theadministration of any labor organization of its Michigan camp employeesand willnot in any manner dominate or interfere with the formationand/oradministration of any labor organization of the Corporation'sMichigan -campemployees., LAKE SUPERIOR LUMBER CORPORATION2055.Without admitting that denial or refusal of permission constitutesan unfair labor practice under the National Labor Relations-Act, theCorporation nonetheless herewith grants permission until the matter-shall,have been determined by decision of the Supreme Court of the UnitedStates, to the organizers-of the Union, the organizers of the Interna-tionalWoodworkers of America (C. I. 0 ), or the organizers of any otherlabor organizations, not established in violation of the National LaborRelations Act, to visit their members and other employees on its campsites located in various places in the State of Michigan, upon conditionsto be posted by the Corporation in conspicuous places for the advice andregulation of such organizers, in making such visits.LAKE ,SUPERIOR LUMBER CORP.By ---------------------------Stamped on the Back showing Receipt by 12th Region NLRB at 8: 30 Sept.15, 1938.APPENDIX DNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner, of the National LaborRelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that : -WE WILL NOT in any manner interefere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labor or-ganizations, to join or assist International Woodworkers of America, C. I. 0.,Local 15, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection.All our employees are free to become or remain members of, this union, orany other labor organization.WE WILL NOT henceforth interfere with the rights of employees residingin our camps to engage in activities during their free time, or to have anyperson call on them at .the camps during such free time, for the purposeof consulting, conferring, or advising with, talking to, meeting, or assisting,our employees, or any of them, in regard to their rights under the NationalLabor Relations Act to self-organization, to form, join, or assist labororganizations, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection.LAKE SUPERIOR LUMBER CORPORATION,Dated------------------------By-------------------- --------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.-